                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ETTA FANNING,                      §
                                   §
            Plaintiff,             §
                                   §
VS.                                §                 Civil Action No. 5:18-cv-0803-XR
                                   §
CITY OF SHAVANO PARK, TEXAS,       §
                                   §
            Defendant.             §
__________________________________ §

               DEFENDANT CITY OF SHAVANO PARK’S ANSWERS TO
                 PLAINTIFF’S FIRST SET OF INTERROGATORIES

       Now comes CITY OF SHAVANO PARK, Defendant in the above styled and numbered

cause and pursuant to Rule 33 of the Federal Rules of Civil Procedure, files the attached as its

Answers to Plaintiff’s First Set of Interrogatories propounded by Plaintiff Etta Fanning.

                                      Respectfully submitted,
                                      LAW OFFICES OF CHARLES S. FRIGERIO
                                      A Professional Corporation
                                      Riverview Towers
                                      111 Soledad, Suite 840
                                      San Antonio, Texas 78205
                                      (210) 271-7877
                                      (210) 271-0602 Telefax
                                      Email: frigeriolaw1995@sbcglobal.net

                                      BY:    /s/ Charles S. Frigerio
                                             CHARLES S. FRIGERIO
                                             SBN: 07477500
                                             LEAD COUNSEL IN CHARGE

                                             HECTOR X. SAENZ
                                             SBN: 17514850
                                             SD. Fed I.D. 19388
                                             CITY OF SHAVANO PARK




                                                                                            Exhibit 7
                                          CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Defendant City of
Shavano Park’s Answers to Plaintiff’s First Set of Interrogatories has been forwarded on this the
19th day of August, 2019 via the CM/ECF system to the following:

Mr. Jerad Wayne Najvar
Najvar Law Firm PLLC
2180 North Loop West, Suite 255
Houston, Texas 77018                                 Via Email: jerad@najvarlaw.com



                                                     //s// Charles S. Frigerio
                                                     CHARLES S. FRIGERIO




Etta Fanning v. City of Shavano Park                                             Civil Action No. 5:18-0803-XR
Defendant’s Answers to Plaintiff’s Interrogatories                                                       Page 2

                                                                                                      Exhibit 7
                  DEFENDANT CITY OF SHAVANO PARK’S ANSWERS TO
                 PLAINTIFF FANNING’S FIRST SET OF INTERROGATORIES

Counsel advises me to answer as follows:

INTERROGATORY NO. 1: Identify all persons, not already disclosed in your Initial Disclosures,
who you believe have knowledge of relevant facts and identify the subject matter of such
knowledge.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 1: Please see First
Supplemental Initial Disclosures of Defendant City of Shavano Park and Defendant City of
Shavano Park’s First Supplemental Designation of Witnesses Experts and Exhibits.

INTERROGATORY NO. 2: If the defendant is improperly identified, give its proper identification
and state whether you will accept service of an amended summons and complaint reflecting the
information furnished by you in answer hereto.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 2: Defendant is
properly named. It is my understanding that amended pleadings are governed by the court.

INTERROGATORY NO. 3: If you contend that some other person or legal entity is, in whole or
in part, liable to Plaintiff in this matter, identify that person or legal entity and describe in detail
the basis of said liability.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 3: It is my
understanding that Plaintiff Etta Fanning failed to comply with the City of Shavano Park
Sign Ordinance and no legal entity is liable for her actions.

INTERROGATORY NO. 4: Identify the governmental purpose or purposes you contend are
furthered by the Sign Code, and the principal facts and evidence upon which this contention is
based. Please specifically address the purpose or purposes you contend are furthered by the Sign
Code provisions regarding “banner signs” and “voting period” signs.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 4: Please see the
previously produced (Shavano Park Bates 6-26) Shavano Park Sign Ordinance 0-2016-010
which was passed and approved October 24, 2016 pursuant to City authority, Texas Local
Government Code, Chapter 211 (Municipal Zoning Authority) and Chapter 216,
(Regulation of signs by municipalities) and includes the governmental purposes and
substantial interest furthered by the ordinance.

INTERROGATORY NO. 5: Please explain what facts and legal basis you rely on in support of
your defense that the Plaintiff’s Original Complaint fails to state a cause of action against the
Defendant.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 5: OBJECTION:
Interrogatory seeks the mental impressions, conclusions, opinions, legal theories of an

Etta Fanning v. City of Shavano Park                                          Civil Action No. 5:18-0803-XR
Defendant’s Answers to Plaintiff’s Interrogatories                                                    Page 3

                                                                                                   Exhibit 7
attorney or other representative of a party concerning the litigation. Without waiving
objection, it is my understanding that Plaintiff Etta Fanning failed to comply with the
Shavano Park Sign Ordinance when she posted the 4th of July Banners and signs on July 2,
2018 and July 26, 2018. It is defendant’s contention that Plaintiff Etta Fanning violated a
validly passed sign ordinance and denies that the Shavano Park Sign Ordinance was
unconstitutional. For the details regarding Plaintiff’s sign ordinance violations, see my
attached timeline memo and see the previously produced statement of facts by Officer Kerr
(Shavano Park Bates 1-2) and Chief Lacy’s report (Shavano Park Bates 4-5).

INTERROGATORY NO. 6: Please explain what facts and legal basis you rely on in support of
your defense that Plaintiff does not have a cause of action under 42 U.S.C. § 1983.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 6: OBJECTION:
Interrogatory seeks the mental impressions, conclusions, opinions, legal theories of an
attorney or other representative of a party concerning the litigation. Without waiving
objection, it is my understanding that Plaintiff Etta Fanning failed to comply with the
Shavano Park Sign Ordinance when she posted the 4th of July Banners and signs on July 2,
2018 and July 26, 2018. It is defendant’s contention that Plaintiff Etta Fanning violated a
validly passed sign ordinance and denies that the Shavano Park Sign Ordinance was
unconstitutional. For the details regarding Plaintiff’s sign ordinance violations, see my
attached timeline memo and see the previously produced statement of facts by Officer Kerr
(Shavano Park Bates 1-2) and Chief Lacy’s report (Shavano Park Bates 4-5).

INTERROGATORY NO. 7: Please explain what facts and legal basis you rely on in support of
your defense that its Sign Code is constitutional.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 7: OBJECTION:
Interrogatory seeks the mental impressions, conclusions, opinions, legal theories of an
attorney or other representative of a party concerning the litigation. Without waiving
objection, it is my understanding that Plaintiff Etta Fanning failed to comply with the
Shavano Park Sign Ordinance when she posted the 4th of July Banners and signs on July 2,
2018 and July 26, 2018. It is defendant’s contention that Plaintiff Etta Fanning violated a
validly passed sign ordinance and denies that the Shavano Park Sign Ordinance was
unconstitutional. For the details regarding Plaintiff’s sign ordinance violations, see my
attached timeline memo and see the previously produced statement of facts by Officer Kerr
(Shavano Park Bates 1-2) and Chief Lacy’s report (Shavano Park Bates 4-5). Please see the
previously produced (Shavano Park Bates 6-26) Shavano Park Sign Ordinance 0-2016-010
which was passed and approved October 24, 2016 pursuant to City authority, Texas Local
Government Code, Chapter 211 (Municipal Zoning Authority) and Chapter 216,
(Regulation of signs by municipalities) and includes the governmental purposes and
substantial interest furthered by the ordinance.

INTERROGATORY NO. 8: Please explain what facts and legal basis you rely on in support of
your contention that any of the signs referenced in Plaintiff’s Original Complaint were placed on
HOA property.


Etta Fanning v. City of Shavano Park                                     Civil Action No. 5:18-0803-XR
Defendant’s Answers to Plaintiff’s Interrogatories                                               Page 4

                                                                                              Exhibit 7
CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 8: It is my
understanding that Plaintiff Etta Fanning has hosted the 4th of July block party at the home
of her sister Nancy Ogden at 130 Calais Way located in the Bentley Manor Subdivision
subject to Homeowner’s Association rules. On July 2, 2018, I had a conversation with Nancy
Ogden regarding the placement of the 4th of July Banners and Signs on Homeowner’s
Association property without Homeowner’s Association authorization according to
Homeowner’s Association President Adam Holzhauer. In spite of my conversation with
Nancy Ogden and HOA President Holzhauer’s statements to me that he had specifically
warned Nancy Ogden and Etta Fanning to stop placing 4th of July signs and banners on HOA
property without permission, they did so again on July 26, 2018.

The location of two of the banners removed on July 26, 2018 from the Bentley Manor north
entrance are on Bentley Manor HOA property. This fact is known through the BCAD
property information. One sign that was on the Bentley Manor right of way within a
residential property was removed on July 26, 2018 and the sign was replaced on July 27,
2019. I personally took a picture after I personally replaced the sign on July 27, 2018.
Banners were removed on July 26, 2018 from the Bentley Manor HOA property adjacent to
the south entrance. This property is on HOA property and this information can be found
through BCAD.

INTERROGATORY NO. 9: Identify all instances in which the City has enforced the Sign Code
since its amendment in October 2016 via Ordinance No. 0-2016-010. For each instance identified,
provide the following information:
        a.     Address or other location descriptor of the sign(s) in question;
        b.     The type of sign(s) involved;
        c.     Name of complainant (if any);
        d.     Action taken, and by whom;
        e.     Resolution or disposition of the issue;
        f.     Relevant dates for all of the above;
        g.     To the extent that the requested information is reflected in documents responsive
               to a Request for Production, you may identify the documents in which the
               information may be found. If the information is reflected in documents that are not
               responsive to a Request for Production, identify the documents.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 9: See attached
copies of emails regarding sign ordinance/code enforcement since its October 24, 2016
amendment for the information requested.

INTERROGATORY NO. 10: Identify all instances in which the City has received a complaint
about a potential violation of the Sign Code, not already identified in response to Interrogatory No.
9; that is, complaints after which the City took no enforcement action. This interrogatory is limited
to the period since the adoption of Ordinance No. 0-2016-010.

CITY OF SHAVANO PARK’S ANSWER TO INTERROGATORY NO. 10: I am not aware
of any such incident.


Etta Fanning v. City of Shavano Park                                        Civil Action No. 5:18-0803-XR
Defendant’s Answers to Plaintiff’s Interrogatories                                                  Page 5

                                                                                                 Exhibit 7
Exhibit 7
